IN THE SUPREME COURT OF IOWA
                               No. 12–0794

                          Filed June 21, 2013


LEEANN MITCHELL, Individually, and on Behalf of
D.E., her Minor Child,

      Appellees,

vs.

CEDAR RAPIDS COMMUNITY SCHOOL DISTRICT,

      Appellant.


      Appeal from the Iowa District Court for Linn County, Nancy A.

Baumgartner, Judge.



      Mother sued daughter’s school district for damages daughter

sustained in an after-hours, off-campus incident.   A jury found the

school district negligent. AFFIRMED.



      David L. Baker, Cedar Rapids, and Terry J. Abernathy and
Stephanie L. Hinz of Pickens, Barnes & Abernathy, Cedar Rapids, for

appellant.



      Brad J. Brady and Ann E. Brown-Graff of Brady & O’Shea, P.C.,

Cedar Rapids, for appellees.
                                    2

HECHT, Justice.

      The mother of a special education student sued the student’s

school district for damages the student sustained in an after-hours, off-

campus sexual assault by another student.        A jury found the school

district negligent in failing to adequately supervise the special education

student and awarded damages. We affirm the jury verdict.

      I. Factual and Procedural Background.

      In the fall of 2007, fourteen-year-old D.E. was a ninth-grade

special education student at Cedar Rapids Community School District’s
Kennedy High School (Kennedy). D.E. has an IQ of 67 and was a Level II

special education student at Kennedy that fall. As a special education

student, D.E. had an Individualized Education Plan (IEP), which had

been created by her mother and a team of education professionals at

Kennedy. An IEP generally aims to make accommodations and provide

support for students with disabilities.   D.E.’s IEP revealed no special

behavioral   considerations   and    suggested   she    was   capable    of

independently performing daily living skills except money management.

D.E. was rarely, if ever, without direct adult supervision because of her

diminished capacity, a fact established in the trial record but not

expressly mentioned in her IEP.

      Kennedy had two Level II special education teachers in the 2007–

2008 school year—Sarah Biedenbach and Sandy Colberg.             D.E. was

Ms. Biedenbach’s student in fifth period history and sixth period

language arts classes that year. M.F., a nineteen-year-old twelfth-grade

special education student, was Ms. Biedenbach’s student in other

classes that year.

      Ms. Biedenbach had witnessed M.F. and D.E. spending time

together that fall and had observed them engaging in physical contact
                                      3

including kissing.   Ms. Biedenbach assumed the relationship between

M.F. and D.E. was age-appropriate and could not recall signs indicating

the contact was against D.E.’s will. She also could not recall any history

of M.F. having behavioral problems.

      While Ms. Biedenbach testified she made it a habit to speak to her

students about relationships when she observed them, she could not

recall specifically whether she had spoken to M.F. and D.E. about theirs.

Ms. Biedenbach indicated that in addition to her general concern that

any of her students in relationships might engage in sexual activity, she
had specific concerns after witnessing M.F. and D.E. together at school

that they were sexually active, were likely to be together if absent from

class at the same time, and might engage in sex if left unsupervised.

      On October 26, 2007, D.E. called her mother, LeeAnn Mitchell,

from school and asked if she could ride the bus after school to her friend

S.K.’s house. This was an unusual request as Mitchell or a grandparent

usually drove D.E. to and from school and D.E. had never previously

ridden the bus to S.K.’s house. D.E. and S.K. represented to Mitchell

that S.K.’s mother would be home that afternoon.            Mitchell gave

permission and instructed that D.E. call when she arrived at S.K.’s

home. The school day ended at 2:45 p.m. for D.E.; Mitchell expected she

would receive D.E.’s call around 4 p.m. Although D.E. was not typically

home alone without adult supervision, Mitchell did not attempt to

confirm with S.K.’s mother the accuracy of D.E.’s representation that

supervision would be provided that afternoon.

      D.E. and S.K. decided to leave school on October 26 after their fifth

period class and skip sixth period, despite not having permission to leave

school during the school day. They left at approximately 1:45 p.m., just

after the fifth period ended, and met up with M.F. shortly thereafter in
                                          4

the school parking lot.1 M.F. did not have a scheduled sixth period class

and was on his way home at that time. M.F. lived with his grandparents

about two and a half miles from Kennedy, and he intended to walk there

that day as he did most days.

       Kennedy had a computerized system in place for tracking students’

attendance and absences.            Typically, a teacher would document a

student’s absence on a computer in the classroom at the beginning of

each class. If a student left school during the school day, and a parent

had not called to authorize the early departure, the student’s absence
would be recorded as unexcused. In the evening of the same day, an

automated messenger system would place a phone call to the parents of

each student with an unexcused absence and reveal the periods missed

by the student.        As Kennedy relied on this automated system for

recording and reporting absences, the school’s policy did not require

teachers to place personal calls alerting parents of their children’s

absences.

       Although Kennedy’s policy did not require it, Ms. Biedenbach and

Ms. Colberg typically took additional measures upon discovering a

student’s absence.      Recognizing potential safety concerns faced by her

students if absent from school without authorization and unsupervised,

Ms. Colberg would call a student’s parent upon discovering the student

had left the building early without an excuse.                   Ms. Biedenbach’s

response to an unauthorized absence of a student was slightly different.

She would (1) ask other students in class if they knew the missing

student’s whereabouts, (2) contact the main office to determine if school

       1The  parties dispute whether this meeting was prearranged. Kennedy suggests
D.E. may have arranged the meeting by giving M.F. a note before the fifth period began.
Mitchell denies any such writing was exchanged.
                                      5

personnel had additional information, (3) contact the teacher of the

student’s prior class, and (4) contact campus security providing notice if

the student was missing without excuse or authorization.             Both

Ms. Biedenbach and Ms. Colberg typically took these steps not mandated

by the Kennedy policy even if the student’s IEP indicated no specific

behavioral problems and required no specific responsive action in the

event of an unexcused absence.

      The absences of D.E. and S.K. from their sixth period classes were

recorded in Kennedy’s computer system that afternoon. The record does
not reveal whether Kennedy personnel took any other action that day in

response to D.E.’s absence.   Ms. Biedenbach does not recall placing a

call to the school’s attendance office or inquiring of other students or

school personnel that day about the circumstances of D.E.’s absence.

      Mitchell’s expert, Dr. Bainbridge, opined Kennedy should have

taken—and other schools would have taken—additional steps to find

D.E. and prevent her from leaving early that day, including: (1) having a

paraprofessional monitor D.E. when she was not in the classroom,

(2) providing electronic alarms at the nonmain exit doors deterring

unauthorized student departures during passing periods, (3) locating

security officers around the school’s perimeter to question students

leaving campus early during the school day, (4) notifying Mitchell

immediately upon the discovery of D.E.’s unexcused absence, and (5)

promptly alerting the police that D.E. had gone missing.

      After they departed the Kennedy campus that afternoon, M.F.,

S.K., and D.E. set out toward M.F.’s grandparents’ house. At some point

along the street fronting Kennedy, they encountered J.I., a former

Kennedy student, who was driving a car. They accepted J.I.’s offer of a

ride to M.F.’s grandparents’ house.
                                     6

      D.E. and M.F. stayed at his grandparents’ home for approximately

twenty minutes and then walked a few blocks to the home of M.F.’s

friend, V.M., arriving there around 4:00 p.m.     V.M. was a tenth-grade

special education student at Kennedy that year. M.F. and D.E. asked

V.M. if they could go inside, but V.M. demurred and instead suggested

they could enter his garage.     M.F. and D.E. entered the garage and

remained for about twenty minutes. M.F. raped D.E. in the garage while

V.M. watched from a window and shot at D.E. with a BB gun. M.F. and

D.E. then left V.M.’s around 4:45 p.m. and walked toward S.K.’s house.
      At around the time M.F. and D.E. had arrived at V.M.’s, Mitchell

received a call from J.I., informing her that D.E. had left her backpack

with him. J.I. failed to provide Mitchell any details of D.E.’s whereabouts

or any other information.     Mitchell, alarmed, drove to S.K.’s house,

arriving there before M.F. and D.E.       Having not found D.E. at S.K.’s

house, Mitchell drove toward the Kennedy campus. By the time Mitchell

reached Kennedy, she received a call from M.F. and D.E. revealing they

had arrived at S.K.’s house. Mitchell drove back immediately to retrieve

them, delivered M.F. to his home, and then took D.E. home.

      D.E. did not tell Mitchell what had happened that afternoon until

early May 2008. Upon learning the details from D.E., Mitchell took D.E.

to the police department and filed a report. M.F. eventually pled guilty to

sex abuse in the third degree for committing a “sex act” when “the other

person is fourteen or fifteen and the person is four or more years older

than the other person.”

      In   November   2009,    Mitchell   sued   Kennedy   for   negligence,

individually and on D.E.’s behalf, alleging Kennedy had breached a duty

of reasonable care in one or more of the following ways: (1) failing to

adequately supervise D.E., (2) failing to timely notify Mitchell of D.E.’s
                                       7

unauthorized absence from school, (3) failing to adequately monitor

D.E.’s attendance at school, (4) failing to take appropriate and immediate

action upon the discovery of D.E.’s absence from school, (5) failing to

provide adequate security to prevent special education students from

leaving the school campus without authorization, and (6) failing to

maintain an adequate system of monitoring special education students

during the school day.

      A jury trial was held in November 2011.          At the close of the

evidence, Kennedy moved for directed verdict on all issues “based on the
fact that the conduct complained of in this case by M.F. was beyond the

scope of the Defendant’s liability.”       After some discussion among the

court and counsel about the court’s proposed jury instructions, Kennedy

objected to certain specifications of negligence submitted by the court to

the jury.     The jury returned a verdict for D.E., finding $500,000 in

damages and apportioning seventy percent fault to Kennedy and thirty

percent to D.E.

      Following     the   verdict,     Kennedy     moved    for   judgment

notwithstanding the verdict, or in the alternative a new trial, asserting

(1) Kennedy did not owe D.E. a duty of care, (2) D.E.’s injuries were

outside the scope of Kennedy’s liability, and (3) Kennedy’s failure to call

the police could not have been a cause in fact of D.E.’s injuries and thus

should not have been submitted to the jury as a specification of

negligence.

      The district court denied Kennedy’s posttrial motion. The court’s

ruling concluded in pertinent part: (1) Kennedy failed to raise the duty

issue in its motion for directed verdict and thereby waived error,

(2) whether D.E.’s injuries were within Kennedy’s scope of liability was an

issue for the jury, and (3) Kennedy waived error—again by failing to raise
                                        8

the matter in its motion for directed verdict—on its claim that any failure

to call the police was not a factual cause of D.E.’s injuries.

      II. Scope of Review.

      The district court’s ruling on Kennedy’s motion for judgment

notwithstanding the verdict that Kennedy waived error on its no-duty

claim is reviewed for errors at law. See Channon v. United Parcel Serv.,

Inc., 629 N.W.2d 835, 859 (Iowa 2001). We review rulings on motions for

directed verdict for correction of errors at law. Iowa R. App. P. 6.907;

Crookham v. Riley, 584 N.W.2d 258, 265 (Iowa 1998). In ruling on the
posttrial motions, we view the evidence in the light most favorable to the

nonmoving party. Van Sickle Constr. Co. v. Wachovia Commercial Mortg.,

Inc., 783 N.W.2d 684, 687 (Iowa 2010).

      III. Discussion.

      Kennedy raises three issues on appeal, contending: (1) a school

district owes no duty to protect students from a third party outside the

school day, off school grounds, and not during a school activity, (2) the

trial court erred in denying Kennedy’s motions for directed verdict and

judgment notwithstanding the verdict because the harm caused was not

within Kennedy’s scope of liability as a matter of law, and (3) the trial

court erred in including among the submitted specifications of negligence

Kennedy’s failure to call the police.

      A. Preservation of the No-Duty Argument. The parties dispute

whether Kennedy’s duty argument was preserved below.              Mitchell

contends Kennedy’s motion for directed verdict, the jury instruction

colloquy, and the district court’s ruling on the motion failed to address

the duty issue.     Instead, Mitchell asserts, duty was first raised in

Kennedy’s motion for judgment notwithstanding the verdict, and thus

was not preserved for appellate review.        Kennedy responds that its
                                      9

motion for directed verdict, while failing to use the word “duty,” was

sufficiently specific to put the district court on notice of the nature of its

protest.   Further, Kennedy contends, the jury instruction colloquy

brought the court’s attention to the issue of whether Kennedy owed D.E.

a duty of care with regard to “risks that occurred while plaintiff was not

at school or during school.”

      It is well-settled that a party fails to preserve error on new

arguments or theories raised for the first time in a posttrial motion. Field

v. Palmer, 592 N.W.2d 347, 351 (Iowa 1999).         A motion for judgment
notwithstanding the verdict must stand on grounds raised in the motion

for directed verdict. Id. at 350. Accordingly, we look to the contents of

Kennedy’s motion for directed verdict in identifying the issues preserved

for our review. See Pavone v. Kirke, 801 N.W.2d 477, 487 (Iowa 2011).

      Although our error preservation rules are not designed to be

hypertechnical, Griffin Pipe Prods. Co. v. Bd. of Review, 789 N.W.2d 769,

772 (Iowa 2010), we require that the nature of any alleged error be timely

brought to the attention of the district court, Summy v. City of Des

Moines, 708 N.W.2d 333, 338 (Iowa 2006). Further, claimed errors must

be raised with some specificity in a directed verdict motion. Id. General

averments in a motion for directed verdict will not typically maintain

particular issues for the district court’s further consideration in ruling on

motions for judgment notwithstanding the verdict. See Ragee v. Archbold

Ladder Co., 471 N.W.2d 794, 797–98 (Iowa 1991).

      Here, Kennedy’s motion for directed verdict stated in its entirety:

            [T]he Defendant would move for a directed verdict on
      all the issues in this case based on the fact the conduct
      complained of in this case by [M.F.] was beyond the scope of
      the Defendant’s liability. The evidence in this case has
      shown that this incident occurred off school grounds, after
      school hours, did not in any way, shape, or form involve an
                                     10
      employee of the Cedar Rapids Community School District;
      was certainly not the type of incident that could be
      reasonably foreseen as to logically follow from the fact that a
      student might skip school.

            As a result, under the Restatement (Third) of Torts, the
      Thompson v. Kaczinski case, Royal Indemnity and Hill v.
      Damm, we believe the Defendant is entitled to a directed
      verdict in its favor. Thank you.

As noted, the district court denied the motion, finding substantial

evidence supported each element of Mitchell’s claim. Further, the court

explained,

      [R]easonable minds could differ on the outcome, and I don’t
      believe that the scope of liability as defined by the cases cited
      by [Kennedy] and in the jury instructions and under the
      Restatement (Third) warrant or demand a directed verdict in
      this case.

      After the jury returned its verdict for D.E., Kennedy moved for

judgment notwithstanding the verdict on several grounds. Among them

was the argument that “no duty exists because the harm did not occur at

school, during school hours or at a school-sponsored event.” The district

court denied the motion, explaining the question whether Kennedy owed

D.E. a duty of care was not raised in Kennedy’s motion for directed

verdict and could not, therefore, be considered at the posttrial stage.
      We cannot conclude—from the nature of Kennedy’s directed verdict

motion or from the nature of the district court’s ruling on the motion—

that the no-duty argument advanced on appeal was adequately brought

to the district court’s attention. Kennedy moved generally for a directed

verdict on “all issues” and then advanced only its scope-of-liability

argument. The details offered in the motion’s next sentence are fairly

understood as facts supporting Kennedy’s scope-of-liability argument,

particularly given their position immediately following the mention of

scope of liability. The motion’s reference to foreseeability is not helpful to
                                              11

Kennedy’s preservation argument, as we have previously explained

foreseeability    may    play     a    role    in   breach   and    scope-of-liability

determinations, but it no longer has a place in duty determinations. See

Thompson v. Kaczinski, 774 N.W.2d 829, 835 (Iowa 2009).

      We further conclude Kennedy’s citation of Thompson, Royal

Indemnity, and Hill in the motion for directed verdict cannot be said to

have highlighted the duty issue for the district court.               Neither Royal

Indemnity nor Hill considered a no-duty claim. See Royal Indem. Co. v.

Factory Mut. Ins. Co., 786 N.W.2d 839, 849–52 (examining insurer’s
scope of liability); Hill v. Damm, 804 N.W.2d 95, 99–104 (Iowa Ct. App.

2011) (examining bus company’s negligence, causal role, and scope of

liability). In Thompson, we examined a duty determination, but in the

process we established that we ordinarily recognize a general duty of

reasonable       care   without       consideration    of    foreseeability,   absent

exceptional circumstances.            See Thompson, 774 N.W.2d at 834–35.

Finding the defendant in that case owed a duty (after explaining that in

most cases involving physical harm, courts “ ‘need not concern

themselves with the existence or content of [the] ordinary duty’ ” to

exercise reasonable care), we moved on to a discussion of scope of

liability. Id. at 835, 839 (quoting Restatement (Third) of Torts: Liability

for Physical and Emotional Harm § 6 cmt. f, at 69 (2010) [hereinafter

Restatement (Third)]). The record here reveals no discussion during the

brief consideration of the motion for directed verdict of the relevance of

Thompson, Royal Indemnity, or Hill to a subject other than scope of

liability—perhaps because it did not appear that the existence of

Kennedy’s duty was in dispute. Indeed, the district court’s ruling on the

directed verdict motion suggested it properly understood Kennedy’s
                                           12

arguments on the facts and the law were advanced in support of its

scope-of-liability argument.

       In contending the directed verdict motion was not limited to the

scope-of-liability issue, Kennedy relies heavily on a comment to the

Restatement (Third) section addressing affirmative duties and describing

a school’s duty as “applicable to risks that occur while the student is at

school or otherwise engaged in school activities.”2                  See Restatement

(Third) § 40 cmt. l, at 45 (2012). A court aware of this principle set forth

in section 40, Kennedy contends, would fairly infer from the directed
verdict motion’s language “off school grounds, after school hours” that

the motion was asserting the affirmative duty limitation noted in

comment l.        Further, Kennedy asserts, the jury instruction colloquy

between the parties and the district court directed the court’s attention

to comment l and adequately alerted the district court to the duty

question now asserted on appeal.

       We find Kennedy’s preservation argument unpersuasive.                       When

Kennedy’s counsel forwarded proposed jury instructions to the court and

opposing counsel a few days before trial, he expressly conceded Kennedy




       2Kennedy     has also raised on appeal an argument that specific language from
section 19 of the Restatement (Third) suggests the issues “of duty, foreseeability and
scope of liability” may be intertwined in cases of affirmative duties like the one at issue
here. But see Restatement (Third) § 19 cmt. c, at 216 (explaining convergence of breach
and scope of liability). The record does not reveal, however, that this notion derived
from section 19 was raised below, that the district court was ever made aware of the
specific language of comment c, or that the court considered section 19 outside the
context of the discussion of foreseeability and scope of liability. We also find no
evidence in the record that Kennedy alerted the district court to the argument it presses
on appeal: that its argument directed expressly at the scope-of-liability issue was so
intertwined with the issue of whether an affirmative duty was owed as to alert the
district court to both issues. The relationship between affirmative duty and scope-of-
liability issues is explicitly referenced in comment f to the Restatement (Third) section
on scope of liability, but we find no indication that the comment was brought to the
district court’s attention in this case. See Restatement (Third) § 29 cmt. f, at 500–01.
                                        13

had a duty of reasonable care.3 During the jury instruction colloquy at

trial, he took the same position, explaining “[the school] must exercise

the same standard of care towards [its students] that a parent of

ordinary prudence would observe in comparable circumstances,” and

“[t]he school’s duty includes the duty of reasonable care to the student

with regard to risks that arise within the scope of the school–student

relationship.” Kennedy’s counsel’s reference to comment l came later in

the jury instruction colloquy, when he expressed concerns about the

instructions’ statement of the risks for which Kennedy might be liable.
At that point, he suggested comment l was relevant to “the other

instructions on, you know, the scope of liability.” Offering no indication

that comment l might support a determination that Kennedy owed no

duty in this case, counsel relied instead on the comment as support for

its effort to persuade the district court that the scope of the instructions

on foreseeability and reasonable care should be narrowed. We are not

persuaded on this record that the district court was adequately alerted to

the duty issue raised by Kennedy on appeal. See Field, 592 N.W.2d at

351–52 (expressing reservation that objection to a jury instruction could

ever substitute for proper motion for directed verdict and explaining any

objections must specify the objectionable matter and the grounds for

objection).

      Finally, while we strive to avoid hypertechnicality in our error

preservation jurisprudence, we note the cases cited by Kennedy are

unavailing.    We found an objection preserved error in Griffin, a case

      3In  his email forwarding the instructions to the court and opposing counsel,
Kennedy’s counsel explained “[a]s I now understand it, since the Supreme Court’s
decision in Thompson adopting Restatement Third, the focus is no longer on defining
‘duty.’ Everyone has a duty of reasonable care and it is for the jury to determine
whether that duty has been breached.”
                                   14

involving an objection to an increased tax assessment for a building, in

large part because the objection raised all the information available to

the appellant at the time.   Griffin Pipe Prods. Co., 789 N.W.2d at 772

(explaining tax assessor had never before used the word “building” to

include machinery and equipment and preserving appellant’s challenge

to taxability of equipment). Only later in the administrative process did

the basis for the challenged assessment, and thus, the specific ground

for the appellant’s objection, become clear.   Id.   Kennedy suffered no

comparable information deficit curtailing its opportunity to assert a
specific duty-based challenge in the motion for directed verdict in this

case.

        Our ruling in Summy is no more helpful to Kennedy on this point.

There, the appellee had orally raised its specific objection to the

impanelling of a jury before the jury was sworn, and thus had effectively

alerted the district court to the alleged error at a time when corrective

action could properly be taken. See Summy, 708 N.W.2d at 338. Here,

by contrast, the record reveals Kennedy failed to specifically raise the

duty issue until the motion for judgment notwithstanding the verdict.

Mitchell, not aware duty was in issue, never had an opportunity to be

heard on the issue before the verdict, and neither Mitchell nor the

district court had any opportunity to take corrective measures or pursue

alternatives. See Lee v. State, 815 N.W.2d 731, 739 (Iowa 2012).

        Accordingly, we conclude Kennedy failed to preserve its duty

argument for appellate review.

        B. Scope of Liability. Kennedy contends the harm to D.E. was

outside Kennedy’s scope of liability as a matter of law because

(1) Kennedy’s conduct could not fairly be said to have been a but-for
                                            15

cause of the harm,4 and (2) Kennedy’s alleged failure to adequately

supervise D.E. or report her unauthorized absence up the school’s chain

of command did not make it any more likely that the specific harm

suffered by D.E. would occur.               Mitchell counters that (1) Kennedy’s

apparent factual causation argument, framed as a scope-of-liability

argument, was not adequately preserved for appellate review, and (2) the

jury properly found the harm to D.E. was within Kennedy’s scope of

liability.

       As a threshold matter, we are not persuaded that Kennedy’s but-
for factual causation argument was adequately raised below. The motion

for directed verdict, as set forth above, presented a scope-of-liability

argument based on several cited cases. Although the cited cases—Hill

and Royal Indemnity—included some analysis of factual causation,

Kennedy failed to urge a factual causation deficit in the plaintiff’s case at

the directed verdict stage or during the jury instruction colloquy.

       The motion for directed verdict and the argument presented to the

district court in support of it made no effort to explain how, if at all, the

cited cases supported a directed verdict on factual causation grounds.

We think it likely the district court inferred—from Kennedy’s citation of

the cases in proximity to the discussion of scope of liability and the lack


       4The   “but-for” test Kennedy raises is tort law’s familiar factual causation test:
“an act is a factual cause of an outcome if, in the absence of the act, the outcome would
not have occurred.” Restatement (Third) § 26 cmt. b, at 347. We have previously
explained that factual cause and scope-of-liability determinations require separate
inquiries. See Thompson, 774 N.W.2d at 836–38. The Restatement (Third) confirms
that scope-of-liability and factual causation inquiries are distinct inquiries, and that the
concept of scope of liability, previously referred to as proximate causation, is neither
about proximity nor causation as those words are commonly understood.                    See
Restatement (Third) § 26 Reporters’ Note cmt. a, at 357. Accordingly, the Restatement
(Third) treats factual causation and scope of liability as separate concepts in separate
chapters. Id.
                                          16

of any clarifying or alternative explanation of a connection to factual

causation—that the authorities were cited in support for their relevance

to the scope-of-liability argument. As explained above in our discussion

of preservation of the duty issue, we think a fair reading of the motion for

directed verdict, the record made in support of the motion, and the jury

instruction colloquy consistently indicate Kennedy’s focus was upon the

scope of its liability. Kennedy cited Thompson, Royal Indemnity, and Hill

in support of its scope-of-liability argument at both stages.5 Accordingly,

we conclude Kennedy did not preserve its factual causation argument
below and we decline to address its merits here.
       Turning to the remaining scope-of-liability inquiry, we have
explained that tort law will not always impose liability on an actor for all
harm factually caused by an actor’s tortious conduct. Thompson, 774
N.W.2d at 837.       Instead, an actor’s liability is limited to the physical
harms that result from the risks that make an actor’s conduct tortious.
Id. at 838; see also Hoyt v. Gutterz Bowl & Lounge, LLC, 829 N.W.2d 772,
780 (Iowa 2013).        We employ the scope-of-liability analysis to avoid
unjustified liability and to confine liability in a way consistent with the
reasons for holding an actor liable in the first place.               See Hoyt, 829
N.W.2d at 781.         Scope-of-liability determinations are fact-intensive,
requiring consideration of the risks that make an actor’s conduct tortious
and a determination of whether the harm at issue is a result of any of
those risks. See Thompson, 774 N.W.2d at 838.




       5The record reveals the school district made objections during the colloquy other
than its scope-of-liability objections. Those objections, however, were directed to
proposed negligence specifications and were made on the grounds of insufficient
evidence and unnecessary repetition. The discussion on negligence specifications made
no mention of or reference to factual causation.
                                          17

      Section 29 of the Restatement (Third) outlines the scope-of-liability
analytical framework as follows:

      Central to the limitation on liability of this Section is the idea
      that an actor should be held liable only for harm that was
      among the potential harms—the risks—that made the actor’s
      conduct tortious. . . .

              Thus, the jury should be told that, in deciding whether
      the plaintiff’s harm is within the scope of liability, it should
      go back to the reasons for finding the defendant engaged in
      negligent or other tortious conduct. If the harms risked by
      that tortious conduct include the general sort of harm
      suffered by the plaintiff, the defendant is subject to liability
      for the plaintiff’s harm.      When defendants move for a
      determination that the plaintiff’s harm is beyond the scope of
      liability as a matter of law, courts must initially consider all
      of the range of harms risked by the defendant’s conduct that
      the jury could find as the basis for determining that conduct
      tortious. Then, the court can compare the plaintiff’s harm
      with the range of harms risked by the defendant to
      determine whether a reasonable jury might find the former
      among the latter.

Restatement (Third) § 29 cmt. d, at 495–96. Tortious conduct may be
wrongful because of various risks to various classes of persons, explains
section 29, and while some risks may be more prominent than others, all
are relevant in determining whether harm is within the appropriate scope
of liability for the actor’s conduct. Id. at 497. The context in which the
actor’s   conduct    is   tortious   is    paramount,    and   an   appropriate
examination of the context includes the facts establishing the risks
existing at the time of the conduct and the manner in which the conduct
was deficient.      Id. cmt. h, at 502.        Prior incidents and other facts
evidencing risks may make certain risks foreseeable that otherwise were
not, thereby changing the scope analysis. Id. cmt. d, at 499.
      Section 30, restating section 29 slightly, expands upon the limiting
principle for scope-of-liability determinations, explaining that “[a]n actor
is not liable for harm when the tortious aspect of the actor’s conduct was
                                     18

of a type that does not generally increase the risk of that harm.” See id.
§ 30, at 542. The critical inquiry, section 30 suggests, is

      whether the risks posed by the tortious conduct of the actor
      would, if repeated, make it more likely that harm such as
      that suffered by the other person would also occur. If the
      harm is no more likely to occur than if the actor desisted
      from the tortious conduct, the harm is not within the scope
      of the actor’s liability . . . .

Id. cmt. a, at 543. Section 40’s description of Kennedy’s affirmative duty
provides an additional limiting principle for our analysis, explaining that
the duty is only applicable to risks arising while a student is at school or
otherwise engaged in school activities. Id. § 40 cmt. l, at 45.
      Section 34 includes in the scope-of-liability inquiry intervening
acts that may be a source of risks making an actor’s conduct tortious.
“In some instances,” section 34 explains, “the risks posed by even an
extraordinary force of nature or by a culpable . . . human act may be
precisely the risks that render tortious an actor’s failure to adopt
adequate precautions.” See id. § 34 cmt. d, at 572. Recognizing section
19 addresses the basis for finding negligence (i.e., that a party has
satisfactorily demonstrated the element of breach) when there is a
foreseeable risk of improper or criminal conduct by another, section 34
explains that “[w]hen an actor is found negligent precisely because of the
failure to adopt adequate precaution against the risk of harm created by
another’s acts or omissions, there is no scope-of-liability limitation on
the actor’s liability.” Id.
      Here, the parties offer competing characterizations of the harm
suffered by D.E.     Kennedy suggests the harm for which recovery was
sought was “M.F.’s having sex with D.E.” while D.E. was truant.
Mitchell, by contrast, suggests the harm was the rape of D.E.—a special
education student functioning at a third-grade level, known to be
particularly    susceptible   to   persuasion,   and    under     consistent
                                    19

supervision—by an adult special education student whom D.E.’s teacher
had witnessed being amorous with D.E. We have previously explained
we cannot provide any bright-line rule to determine the appropriate level
of generality or specificity to employ in characterizing the range of harms
relevant to scope-of-liability determinations. Hoyt, 829 N.W.2d at 781.
Instead, where contending plausible characterizations of the range of
reasonably foreseeable harms arising from the defendant’s conduct lead
to different outcomes and require line-drawing, we have seen fit to leave
the case to the judgment and common sense of the fact finder. Id.
      On these facts, we conclude there was sufficient evidence to

generate a jury question on the issue of whether the harm D.E. suffered

was among the potential harms that made Kennedy’s conduct tortious.

The parties appear to agree that students in the age range of D.E. and

M.F. will often engage in sexual activity and will go to some length to

avoid supervision in pursuing it. Indeed, Kennedy’s argument that D.E.

orchestrated a plan to be alone with M.F. on the day in question appears

to depend on the factual concession that she aimed to avoid supervision,

which might have prevented the encounter.       While Kennedy contends

D.E.’s skipping her last class of the day made it—as a matter of law—no

more likely she would have a sexual encounter with M.F. later that day

than had she been supervised through the end of the school day, we are

not persuaded on this record.     D.E. was a Level II special education

student functioning at approximately a third-grade level and was nearly

always under adult supervision. The Level II special education teachers

at Kennedy typically undertook substantial precautions upon discovering

absences from class, including consulting other teachers, the front office,

and often even the students’ parents, in large part because of safety

concerns about the students.     Some evidence in the record tended to
                                          20

prove D.E. was particularly trusting, perhaps excessively so, and may

have often been unable to distinguish safe situations from unsafe

situations.    In addition, Ms. Biedenbach had observed M.F. and D.E.

interact with physical intimacy on various occasions that fall.

       Notwithstanding all these facts, Kennedy’s response to D.E.’s

absence      from   sixth   period    that     day   was    apparently     limited    to

Ms. Biedenbach’s recording of the absence in Kennedy’s automated

computer system. That system provided Mitchell with a notification of

D.E.’s absence sometime in the evening, several hours after the harm
had occurred.       We think the record was sufficient to engender a jury

question as to whether the failure to supervise D.E. in any of the ways

described in Mitchell’s expert’s testimony and in the submitted

specifications of negligence increased the risk she would leave the

campus unsupervised with M.F. and suffer the harm found by the jury in

this case.6

       Further, we reject Kennedy’s argument that the location of the off-

campus assault and the time of its occurrence after school hours are

dispositive of the scope-of-liability issue as a matter of law. Section 40’s

limitation of Kennedy’s affirmative duty of reasonable care to risks

occurring “while the student is at school or otherwise engaged in school

activities” is silent as to the appropriate scope of liability for risks arising

at school but materializing at some later time. The duty and scope-of-


       6We     do not mean to suggest every intervening act and attendant harm, if
foreseeable under a given set of circumstances, might fall within an actor’s scope of
liability if the harm is among the risks making the actor’s conduct tortious. Instead we
think questions regarding the foreseeability, culpability, and significance of an
intervening act all bear on whether the harm is within the scope of liability. Consistent
with the goals of the drafters of the Restatement (Third), however, we believe these
determinations are typically best left to juries, as was the case here. See Restatement
(Third) § 34 cmt. e, at 572–74.
                                    21

liability inquiries are different inquiries.   As we have already noted,

Kennedy’s duty-based challenge was not asserted in the motion for

directed verdict and was not preserved for appeal.

      We conclude the evidence was sufficient to support the jury’s

findings that Kennedy acted unreasonably and that its negligence

increased the risk of D.E.’s harm. Those findings are consistent with the

Restatement’s scope-of-liability analytical framework and with the

caselaw from jurisdictions that have found schools may be liable for

injuries to students occurring after school hours and off school grounds.
See, e.g., Perna v. Conejo Valley Unified Sch. Dist., 192 Cal. Rptr. 10, 12

(Ct. App. 1983) (explaining school district may be held liable for injuries

suffered by student off school premises and after school hours when

those injuries are a result of school’s negligence while student is on

school premises); Doe v. Escambia Cnty. Sch. Bd., 599 So. 2d 226, 228

(Fla. Dist. Ct. App. 1992) (reversing summary judgment for school board;

finding fact question remained regarding whether school district had

breached its duty to adequately supervise mentally disabled fourteen-

year-old who left school grounds during lunch period with male and was

later sexually assaulted in private home); Gary v. Meche, 626 So. 2d 901,

905 (La. Ct. App. 1993) (finding liability for after-hours, off-campus

injury, holding school’s duty to supervise children requires “a policy to

insure that young children, such as [a six-year-old], do not leave the

school unattended”); Sutton v. Duplessis, 584 So. 2d 362, 366 (La. Ct.

App. 1991) (explaining school authorities should have foreseen that six-

year-old student might disobey instructions not to leave office, and thus

school board was liable for injuries sustained by student, who left school

grounds after school, darted out into street and ran into side of

automobile, where student had been waiting for his mother to pick him
                                     22

up in office with secretary); Jerkins v. Anderson, 922 A.2d 1279, 1281

(N.J. 2007) (explaining school may be liable for postdismissal, off-campus

injury and holding school’s duty of reasonable supervision requires

school to create reasonable dismissal policies to protect students as the

school day ends).

       We acknowledge that other jurisdictions, using the old duty

framework of the Restatement (Second), have rejected the possibility of

liability for injuries occurring after hours and off school grounds after

concluding the injuries were unforeseeable. See, e.g., Kazanjian v. Sch.
Bd., 967 So. 2d 259, 268 (Fla. Dist. Ct. App. 2007) (applying

foreseeability test and concluding no duty existed because horrific car

crashes are exceedingly rare); Stoddart v. Pocatello Sch. Dist. #25, 239
P.3d 784,   791–92   (Idaho    2010)    (raising   argument   that   proper

investigation during school hours would have prevented after-hours

death, but rejecting care standard requiring “indefinite monitoring” and

finding no duty as result of lack of foreseeability of violent student

criminal activity); Beshears v. Unified Sch. Dist. No. 305, 930 P.2d 1376,

1383 (Kan. 1997) (finding no duty on foreseeability grounds because

school had no evidence of a risk of fight); Edson v. Barre Supervisory

Union #61, 933 A.2d 200, 205–06 (Vt. 2007) (finding no duty on

foreseeability grounds because school lacked specific notice of impending

crime). These authorities, however, are inapposite for several reasons.

First, as we have previously explained, we have adopted the duty

principles of the Restatement (Third) and will not consider foreseeability,

or lack thereof, in making duty determinations. See Hoyt, 829 N.W.2d at

776–77; Thompson, 774 N.W.2d at 835.           Second, as we have already

concluded, the duty issue was never raised below and therefore was not

preserved for our review.       Finally, we recognize, consistent with the
                                          23

framework of the Restatement (Third), courts may use either duty or

scope-of-liability determinations to limit liability in negligence cases. See

Restatement (Third) § 29 cmt. f, at 500. We think it important to note,

however, that where suggested limits on liability

       require careful attention to the specific facts of a case, and
       difficult, often amorphous evaluative judgments for which
       modest differences in the factual circumstances may change
       the outcome, scope of liability is a more flexible and
       preferable device for placing limits on liability.

Id. at 501. Use of scope of liability in this context maintains the proper

role of the jury in tort cases.        Id.     We therefore cannot conclude the

authorities making no-duty determinations on foreseeability grounds are

persuasive here.7

       Accordingly, we find no error in the district court’s decision to

submit the scope-of-liability issue to the jury.

       C.    Submission of the Challenged Negligence Specification.

Kennedy’s last contention on appeal is that the district court erred in

submitting certain specifications of negligence to the jury. In particular,

Kennedy contends the district court erred in instructing the jury it could

find a breach of duty if Kennedy failed “to look for [D.E.], contact the

office, call the police, or notify school security when she was absent from

class.”     The submission of these specifications constituted error,

Kennedy contends on appeal, because the specifications were either

“outside the duty of the school” or “could not have caused the harm as a

matter of law.”     Mitchell counters that Kennedy failed to preserve this



       7Based  on the fact-specific nature of scope-of-liability determinations, we also
think it imprudent to speculate as to whether, had the cases finding no school liability
been resolved on scope of liability instead of duty, they would have: (1) reached the
same result, or (2) offered any general rule appropriate for our application here.
                                     24

argument in the district court and further, that sufficient evidence

supported submission of each of the specifications.

      We have previously explained that objections to jury instructions

must specify the matter objected to and the grounds for objection. See

Moser v. Stallings, 387 N.W.2d 599, 603–04 (Iowa 1986); see also Iowa R.

Civ. P. 1.924 (“[A]ll objections to giving or failing to give any instruction

must be made . . . specifying the matter objected to and on what

grounds.”). Objections must be specific enough to put the trial court on

notice of the basis of the complaint so the court may appropriately
correct any errors before placing the case in the hands of the jury.

Moser, 387 N.W.2d at 604. The only grounds we consider on appeal are

those that were sufficiently specified in the objections below. Id.

      We have also said a district court must refuse to instruct the jury

on issues having no substantial evidentiary support in the record.

Greenwood v. Mitchell, 621 N.W.2d 200, 204 (Iowa 2001). Substantial

evidence is evidence that a reasonable person would find sufficient to

reach a given conclusion. Id. In evaluating the sufficiency of evidence

supporting an issue, we construe the evidence in the light most favorable

to the party urging submission. Id. at 205.

      Kennedy initially objected to the proposed negligence specifications

on two grounds during the jury instruction colloquy: (1) that they were

repetitious and unduly emphasized Mitchell’s claim, and (2) that there

was insufficient evidence to support a finding that Ms. Biedenbach failed

to contact the main office upon discovering D.E.’s absence from class.

The district court revised the specifications slightly in response to

Kennedy’s “repetitiveness” argument and concluded there was sufficient

evidence to give each of the revised specifications to the jury.
                                     25

      Kennedy then immediately raised a new objection challenging the

proposed “inclusion of a duty to call the police” among the specifications

of negligence. Explaining that whether Kennedy’s alleged failure to call

the police was “ultimately negligent” was a jury question, the district

court clearly understood Kennedy’s objection as a challenge to the

sufficiency of the evidence and rejected it.       We conclude the mere

mention of “duty” in objecting to a specification of negligence was

manifestly insufficient to alert the court to the matters (factual causation

and duty) that went unmentioned in Kennedy’s motion for directed
verdict. Our conclusion is fortified by the fact that the specifications of

negligence to which the vague objection was directed were relevant to the

issue of negligence (breach of duty)—not to the existence of the duty or to

factual causation.

      We find no error in the district court’s determination that sufficient

evidence   supported    the   submission    of   each   of     the   challenged

specifications. A reasonable juror could find on this record that Kennedy

failed to take any of the specified measures after D.E. had gone missing

from school on the day in question. It was for the jury to decide as a

matter of fact whether Kennedy in fact took those measures, and

whether if it did not, it acted unreasonably. Accordingly, we find no error

on this issue.

      IV. Conclusion.

      The district court correctly denied Kennedy’s motions for directed

verdict and judgment notwithstanding the verdict.            Kennedy failed to

preserve error in the district court on the duty and factual causation

issues advanced raised on appeal, and we therefore do not decide them.

Finding no error in the district court’s submission of the scope-of-liability
                                   26

issue and the specifications of negligence, we affirm the judgment in

favor of the plaintiff–appellee.

      AFFIRMED.

      All justices concur except Cady, C.J., who concurs specially and

Waterman and Mansfield, JJ., who dissent.
                                     27

                       #12–0794, Mitchell v. Cedar Rapids Cmty. Sch. Dist.



CADY, Chief Justice (concurring specially).

      I concur in the result reached by the majority, but write separately

to express a different analysis. The school district preserved error at trial

on the issue that it now argues on appeal, but those arguments do not

support a new trial.

      We have realigned our analysis of negligence claims consistent

with the Restatement (Third) of Torts: Liability for Physical and
Emotional Harm. Thompson v. Kaczinski, 774 N.W.2d 829 (Iowa 2009).

Now, we proceed with an analytical model that largely accepts the

proposition that a defendant has a duty of reasonable care when acting

in a way that creates a risk of physical harm, and the primary legal

analysis of a tort claim turns to the other elements of negligence.

Importantly, any challenge to the existence of the duty element is left for

the court to decide based on policy arguments and countervailing

principles that might exempt people from a duty. Id. at 834–35. Yet, the

foreseeability of harm in a specific case is not considered in such an

analysis. In other words, courts no longer use the lack of foreseeability

of harm in a specific case to reject the imposition of a duty of care.

Instead, the lack of foreseeability of harm is initially addressed by the

jury under the determination of the breach element of the tort. If harm

was not reasonably foreseeable, no breach of duty can occur.

      Additionally, the concept of foreseeability is injected into the tort

analysis when considering the element of causation.            However, we

adopted new labels to address the traditional factual cause and

proximate or legal cause concepts of the causation element.            Now,

causation is addressed under the rubric of factual cause and scope of
                                    28

liability. Factual cause follows the substantial-factor test, and scope of

liability serves to limit the liability of a defendant to physical harm that

resulted from the risks that made the conduct negligent in the first place.

Id. at 837–38. This was the same type of analysis accomplished by our

former proximate-causation analysis. Thus, the concept of foreseeability

continues to play an important role in the analysis and excludes liability

under the causation element when the risk of harm was not foreseeable

at the time of the defendant’s conduct. Id. at 839.

      The argument by the school district that it could not be liable
because the harm occurred after school and outside school property is a

duty argument. It asks the court to draw a line where its duty ends.

This was the argument made at trial and on appeal by the school district.

Additionally, the argument that the incident was not foreseeable is both

a claim of no breach of duty and a claim that any breach did not cause

the harm.    The school argued the incident was beyond the scope of

liability and touched on the idea that the particulars of negligence were

not a substantial factor in producing the harm.

      There is no question about the competing arguments made by the

parties in this case. The parties presented their arguments, and the trial

court had the responsibility to plug those arguments into the proper legal

analysis to determine their merits. Consequently, error was preserved.

      Notwithstanding, the school district only challenged, at trial and

on appeal, the existence of a duty to protect students from harm after

school hours and after students leave the school grounds (or are no

longer engaged in an after-school activity).    Yet, the challenge did not

target the more specific legal duty claimed by the plaintiff that the school

should have notified her that her daughter left school early, among other

specific propositions. Thus, this specific duty became the law of the case
                                    29

and permitted the jury to properly consider whether the duty was

breached and caused harm.

      I agree a school normally is not responsible for harm to students

that occurs after school hours and after the students have left the school

property. Once these circumstances exist, the school has relinquished

control of the student back to the parents or guardians. Importantly, the

rule can be expressed as a general guide because negligent conduct

normally occurs close in time to the resulting harm.           Thus, once

students have left school for the day, any negligence of the school is
normally no longer actionable. Yet, when negligent conduct continues to

expose students to physical harm after school, the general guide of no

liability does not apply. The breach of the duty to notify can create a risk

of harm that does not end with the end of the school day.

      If a high school has a legal duty to notify parents when a child

skips out of school, the school can be responsible for the type of harm

that occurred in this case because notice is what alerts parents that the

school is no longer in control of the student and informs parents they

need to resume supervision. The lack of notice deprives parents of the

opportunity to resume supervision before harm occurs. Furthermore, in

this case, there was evidence the plaintiff did promptly attempt to regain

supervision when she learned her child was missing.          This evidence

impacts the analysis of causation because it reveals the plaintiff may

have acted to prevent the harm if notified by the school.

      The school principal did testify that parental notification when a

student skips the last hour of school would be difficult and impractical

for a high school to do. Yet, for the purposes of the case, the school had

a duty to notify under the law of the case, and this testimony accordingly

only went to the question of whether the duty was breached. The jury
                                    30

was free to reject the testimony. The elements of breach and causation

are fact intensive, and the jury was permitted to reach the verdict it

returned.

      While the school district properly argued for a legal rule that would

limit its liability once school ends, that rule would not necessarily

exclude liability for any negligence before the end of the school day that

continued to present a risk of harm after school. Because the district

court was not presented with the opportunity to determine if a high

school has a specific duty to notify parents when a student skips the last
hour of school, I concur in the result reached by the majority.
                                     31
                       #12–0294, Mitchell v. Cedar Rapids Cmty. Sch. Dist.

WATERMAN, Justice (dissenting).

      I respectfully dissent. The majority opinion is an example of the

aphorism that bad facts can make bad law. The mental disability of the

fourteen-year-old special education student–victim makes this a harder

case. Yet, the school district’s tangential role in the events leading to her

sexual assault by another student after school hours off campus is too

attenuated to support liability under traditional tort law or the

Restatement (Third) of Torts. This court should not extend liability to her

teachers or the school district under the facts of this case: D.E. skipped

her last class, lied to her mother about her after-school plans, found her

boyfriend, willingly accompanied him to a convenience store, and joined

him inside another student’s parents’ private garage where the sexual

assault occurred.    The majority’s unprecedented expansion of school-

district liability for injuries well outside school activities is unwarranted

and lacks any workable limiting principle.

      A saving grace today is the majority’s determination that this

school district failed to preserve error on the no-duty issue. This leaves

the door open in future cases for school districts to argue that, as a

matter of law, their duty of care is limited “to risks that occur while the

student is at school or otherwise engaged in school activities.”

Restatement (Third) of Torts: Liability for Physical and Emotional Harm

§ 40 cmt. l, at 45 (2012) [hereinafter Restatement (Third)]. I believe this

bright-line rule precludes recovery against the school district here under

the no-duty rule recognized in section 7(b) of the Restatement (Third).

See McCormick v. Nikkel & Assocs., Inc., 819 N.W.2d 368, 374 (Iowa

2012) (noting section 7(a)’s general duty of care is “subject to ‘an

articulated countervailing principle or policy’ ” in section 7(b), which
                                          32

“ ‘may be reflected in longstanding precedent’ ” (quoting Restatement

(Third) § 7(b) cmt. a, at 77–78 (2010))).8

       The majority cites no case from Iowa or elsewhere holding that a

school district can be held liable when a student who skips school ends

up being sexually abused by a fellow student away from the school

premises and after the end of the school day.                  I disagree with the

majority’s determination that the school district failed to preserve error

on the no-duty question in its motion for directed verdict, although the

question is close. Defense counsel argued the facts supporting a no-duty
ruling and argued there was no liability as a matter of law. But he failed

to use the word “duty” and did not cite section 7(b) or comment l to

section 40 of the Restatement (Third) in his directed verdict motion.

Nevertheless, he clearly intended to include a no-duty ground. I would

be more forgiving as to the specificity required to avoid an involuntary

waiver on the interrelated issues of duty, breach, causation, and scope of

liability.    After all, our court only recently adopted the Restatement

(Third) scope-of-liability approach, when neither side raised or briefed the

issue, in Thompson v. Kaczinski, 774 N.W.2d 829 (Iowa 2009). So why

not reach the no-duty issue today when it is fully briefed by these

parties? In any event, I would hold that the school district’s motion for

       8The   decision of our court of appeals reversing a directed verdict for the
defendant in Hill v. Damm, 804 N.W.2d 95 (Iowa Ct. App. 2011), is consistent with this
bright-line rule. There, a school bus driver dropped a thirteen-year-old student off at
the wrong stop despite specific, credible warnings from her mother to avoid that stop to
prevent contact with a pedophiliac neighbor. Id. at 96–97. The mistake by the driver
predictably put the child directly into harm’s way—she was abducted by the neighbor at
that stop and later murdered. Id. at 97. A school district’s duty of care extends to
transporting students to a safe exit from a school bus. See Burton v. Des Moines Metro.
Transit Auth., 530 N.W.2d 696, 700 (Iowa 1995). By contrast, the victim in this case
was not mistakenly transported by school bus to a foreseeably dangerous location;
rather, she skipped school on her own without any notice to the school of a reasonably
foreseeable third-party threat to her safety.
                                     33

directed verdict based upon scope of liability—what we used to call

proximate cause—should have been granted and that there was

insufficient evidence of negligence to submit the case to the jury.

      The victim’s special education status does not get this case to the

jury. Federal law requires that special education students be educated

in the “[l]east restrictive environment” and “[t]o the maximum extent

appropriate . . . with children who are not disabled.”     Individuals with

Disabilities Education Act (IDEA), 20 U.S.C. § 1412(a)(5) (2006).        See

generally Ralph D. Mawdsley, Standard of Care for Students with
Disabilities: The Intersection of Liability Under the IDEA and Tort Theories,

2010 B.Y.U. Educ. & L.J. 359 (2010).       The idea is to mainstream the

student. That was the approach taken with D.E. by the school district.

A team of educators and D.E.’s mother had developed an Individualized

Education Program (IEP) to accommodate her specific needs.            See 20

U.S.C. § 1414.    Special education students are subject to the same

school procedures as any other student unless the IEP provides

differently. D.E.’s IEP did not require any escort for her between classes

or leaving school.    D.E.’s IEP subjected her to the same attendance

requirements as other students and required no special notification to

her mother if she missed a class. D.E.’s mother never asked the school

to notify her immediately if D.E. skipped class. No claim is made that

any act or omission of the school district violated the IDEA or D.E.’s IEP.

The district generally owes no duty to a special education student to

provide services beyond those specified in the IEP. Cf. Pahssen v. Merrill

Cmty. Sch. Dist., 668 F.3d 356, 366–67 (6th Cir. 2012) (affirming

summary judgment for school district on sexual assault claim because it

owed no duty to supervise disabled student beyond period specified in

IEP); Worthington v. Elmore Cnty. Bd. of Educ., 160 F. App’x 877, 881–82
                                      34

(11th Cir. 2005) (affirming summary judgment for school district on

sexual assault claim because IEP did not require additional adult

supervisor on bus transporting special-needs student). In fact, plaintiffs’

argument that the school should have restricted D.E.’s movements

between classes after fifth period would likely have resulted in a violation

of federal law, unless the school restricted the movement of all students.

Thus, D.E.’s mental disability does not support extending the school

district’s liability to reach this off-campus, after-hours, private assault.

      The facts, viewed in the light most favorable to the verdict, do not
support a finding of negligence.     D.E. was a freshman Level II special

education student at Kennedy High School, which had 1834 students

during the 2007–2008 school year.          D.E. suffered from mild mental

retardation. Her reading was at the third-grade level and her math skills

were at the fifth- or sixth-grade level. D.E. took her academic subjects in

special education classrooms and subjects like physical education and

ceramics with the general school population.          The special education

classes were generally smaller than regular classes and usually

contained an additional instructor, a teacher’s associate.

      Although the majority says that D.E. was “rarely, if ever, without

direct adult supervision because of her diminished capacity,” the record

does not support this. In fact, like other general education and Level II

special education students, D.E. went between classes on her own, going

outside the building when that was the most convenient route. Also, on

the day in question, D.E.’s mother had given D.E. permission to ride the

bus to another special education student’s house after school. D.E.’s IEP

stated, “[D.E.] is capable of performing daily living skills on her own

except for managing her finances independently.”
                                     35

      Instead of riding the bus to that friend’s house that day, D.E. and

the friend walked out of the school building one class period early. They

met up with a senior, M.F., another special education student.            No

teacher saw them leave together.      M.F. regarded D.E. as his girlfriend

and said she wrote him a note earlier that day saying she wanted to have

sex with him.     According to D.E., they were picked up by a fourth

student who was driving a car while they were walking along the street

some distance from the school. The fourth student drove them to M.F.’s

grandparents’ house, where various adults were present.         After about
twenty minutes, M.F. and D.E. left the grandparents’ house. They went

to a gas station where they bought a condom. They then walked to the

home of yet another friend of M.F.’s, who was also a special education

student. At about 4:10 or 4:15 p.m., approximately one and a half hours

after the end of the school day, M.F. and D.E. entered the garage of

M.F.’s friend’s house. M.F. had sex with D.E. while M.F.’s friend was

shooting BBs at her. M.F. was nineteen and D.E. was fourteen at the

time; M.F. subsequently was charged with and pled guilty to third-degree

sexual abuse.

      There is no evidence that M.F.’s assault on D.E. was reasonably

foreseeable to the school district.       Her teacher saw D.E. and M.F.

touching affectionately and romantically, behavior that is not uncommon

at a high school. Her teacher knew D.E. skipped the last class period

and without phoning the mother during class, recorded her absence to

trigger parental notification that evening. The majority concludes these

facts justify imposing liability on the district for M.F.’s assault on D.E. I

disagree. The IEP did not require extra supervision for D.E. or immediate

notice to her mother if she missed a class. D.E. lied to her mother about

her after-school whereabouts; her intended liaison with M.F. was likely to
                                    36

occur somewhere, sometime whether or not she skipped her last class.

She was not abducted from school. The school’s conduct had no more

than a “ ‘serendipitous causal connection’ ” to M.F.’s sexual assault on

D.E. hours later and miles away, which places his criminal act outside

the school’s scope of liability. See Royal Indem. Co. v. Factory Mut. Ins.

Co., 786 N.W.2d 839, 851–52 (Iowa 2010) (noting the defendant’s

conduct must increase the risk of harm to fall within the scope of liability

and that a mere “serendipitous causal connection” is insufficient (quoting

Restatement (Third) § 30 cmt. b, at 544)).
      The majority relies on cases from other jurisdictions that are

readily distinguishable as involving a breach of the duty of care at the

time of dismissal of young children.         In Jerkins v. Anderson, the

New Jersey Supreme Court affirmed an appellate decision reversing

summary judgment for the school district when a nine-year-old student

was struck by a car walking several blocks from school after an early

dismissal. 922 A.2d 1279, 1281 (N.J. 2007). The Jerkins court focused

on the school’s “duty of reasonable care to supervise children at

dismissal” and noted the father (who arrived at the normal closing time

to pick up his child) claimed he was not notified the children would be

released early. Id. at 1281–82. The court concluded “the sparse record

. . . may not foreclose liability.” Id. at 1291. The court cautioned that a

“school district’s responsibility has temporal and physical limits,” and

that schools are not “guarantors of students’ safety with respect to all

activities during or after dismissal.”    Id.   The court focused on the

elementary school’s absence of a dismissal policy. Id. at 1288–90.

      Because D.E.’s IEP permitted her to go to and from school and

between classes unescorted, Jerkins is inapposite. So, too, is Perna v.

Conejo Valley Unified School District, 192 Cal. Rptr. 10 (Ct. App. 1983).
                                     37

In that case, two students kept late by a teacher after school were struck

by a car at the adjacent intersection after the shift ended for the crossing

guards there. Id. at 10–11. The court held a jury question existed as to

the “district’s alleged failure to exercise due care in supervising the

plaintiffs on school premises.” Id. at 12.

      Equally inapposite is the pair of Louisiana cases cited by the

majority. Both found the school district could be liable for the school’s

negligent supervision of six-year-olds at the time of dismissal. In Gary v.

Meche, an unsupervised six-year-old ran into the side of a truck that was
driving in front of the school at dismissal time. 626 So. 2d 901, 902 (La.

Ct. App. 1993). In Sutton v. Duplessis, a six-year-old was placed in the

school office to wait for her mother.     584 So. 2d 362, 363–64 (La. Ct.

App. 1991). The child wandered off unnoticed by the secretary assigned

to watch him and went to a friend’s home a block away where the parent

sent him walking back to school; he then darted into the path of a car.

Id. at 364. The court held “the school authorities should have foreseen

that a six-year-old might disobey orders not to leave, especially when he

realized that no adult was actually watching him.” Id. at 366.

      The majority overlooks recent Louisiana precedent that is more

factually analogous. In Huey v. Caldwell Parish School Board, a sixteen-

year-old female student contrived excuses to convince the school bus

driver to let her off early for clandestine sexual liaisons. 109 So. 3d 924,

926 (La. Ct. App. 2013). In affirming summary judgment for the school

board, the appellate court concluded “the concept of legal cause is

necessary to cut off liability at some point. In this case, too much has

intervened, and this risk is not within the scope of [the school’s] duty.”

Id. at 930. The same reasoning applies here.
                                    38

      The best case for the majority is Doe v. Escambia County School

Board, 599 So. 2d 226 (Fla. Dist. Ct. App. 1992). That court reversed

summary judgment for the school to reinstate claims arising from the off-

campus rape of a fourteen-year-old mentally disabled girl based on a

factual dispute over whether the school had negligently supervised the

school building and parking lot where, during her lunch period, “a male

student took her by the arm, walked her out to the school parking lot,

put her in a car, and took her to a house.” Id. at 227–28. Three teachers

were aware the victim was acting strangely that morning “because she
twice changed out of her conservative dress into a mini-skirt. Each time

a teacher compelled her to change back into the dress she initially wore

to school.”   Id. at 227.    Such behavior warranted more supervision.

Another Florida appellate court “distinguish[ed] Doe because the student

in that case was abducted rather than having left voluntarily.” Kazanjian

v. Sch. Bd., 967 So. 2d 259, 266, 267 (Fla. Dist. Ct. App. 2007) (affirming

summary judgment for school district on claim by estate of student killed

in an off-campus car accident after skipping school). Doe is inapposite.

D.E. exhibited no unusual behavior warranting greater supervision at

school and skipped her last class that day voluntarily—she was not

abducted at school by M.F.

      The great weight of authority holds as a matter of law that schools

are not liable for assaults occurring off campus after school hours and

outside of school activities.   The majority attempts to sidestep these

cases because they were decided “using the old duty framework of the

Restatement (Second)” and the duty issue was not preserved below. But,

as the majority acknowledges, “consistent with the framework of the

Restatement (Third), courts may use either duty or scope-of-liability

determinations to limit liability in negligence cases.” In McCormick, we
                                    39

discussed how the law of duty remains intact in important ways after

Thompson:

            Historically, the duty determination focused on three
      factors: the relationship between the parties, the
      foreseeability of harm, and public policy. [Thompson, 774
      N.W.2d] at 834. In Thompson, we said that foreseeability
      should not enter into the duty calculus but should be
      considered only in determining whether the defendant was
      negligent. Id. at 835. But we did not erase the remaining
      law of duty; rather, we reaffirmed it. Id. at 834–36. In short,
      a lack of duty may be found if either the relationship between
      the parties or public considerations warrants such a
      conclusion.

McCormick, 819 N.W.2d at 371 (emphasis added).         We reiterated “that

our previous law of duty was otherwise still alive and well.”      Id.   We

affirmed summary judgment for the defendant electrical subcontractor

under the control rule that predated Thompson. Id. at 375; see also Feld

v. Borkowski, 790 N.W.2d 72, 76–77 & n.1 (Iowa 2010) (applying contact-

sports rule that predated Thompson to tort claim arising from injury to

player during high school intramural softball game because the

Restatement (Third) “expresses the notion that a reasonable-care duty

applies in each case unless a special duty, like the contact-sports

exception, is specifically recognized” (citing Restatement (Third) § 7, cmt.

a, at 77)).   It is true the Restatement (Third) provides a new analytic

approach, but it is wrong to conclude cases previously subject to

dismissal by summary judgment now must go to the jury. “Our court’s

recent adoption of sections of the Restatement (Third) of Torts is not the

death knell for summary judgments in negligence cases.” Hoyt v. Gutterz

Bowl & Lounge, L.L.C., 829 N.W.2d 772, 783 (Iowa 2013) (Waterman, J.,

dissenting) (citing McCormick, 819 N.W.2d at 371–75).

      I believe the numerous no-liability school cases would have the

same outcome under the Restatement (Third) because the harm to the
                                     40

plaintiff was outside the scope of the school’s liability and because of the

limited nature of the school’s duty under section 40, comment l.            A

defendant’s conduct may fall outside the scope of liability when, as here,

it does not increase the risk of harm to plaintiff, or because the

intervening   criminal   act   was   not   reasonably    foreseeable.     See

Restatement (Third) § 34 cmt. e, at 589 (“In cases in which the source of

the risk is an intervening act, the foreseeability of the intervening act will

determine whether an actor’s liability extends to any harm that occurs.”).

In Royal Indemnity, we observed:

      The concepts embodied in the Restatement (Third), however,
      have largely been adopted from various sections of the
      Restatement (Second). See [Restatement (Third)] § 29 cmt. a,
      at 493 . . . . (stating that there was a limit on the scope of
      liability for tortious actions under the Restatement (Second),
      however, components of this limit were expressed in several
      different sections throughout the Restatement (Second)). . . .
      We also note that the result under a Restatement (Second)
      analysis would be the same.

786 N.W.2d at 849 (emphasis added). The Restatement (Third) does not

tilt the playing field; rather, as we noted in Royal Indemnity, the result

under the Restatement (Second) would be the same.

      Unlike the majority, I would not disregard persuasive authority

from other jurisdictions merely because those states have not joined Iowa

in adopting the scope-of-liability approach articulated in the Restatement

(Third). See, e.g., Hill v. Safford Unified Sch. Dist., 952 P.2d 754, 756,

761 (Ariz. Ct. App. 1997) (holding the school not liable for an after-hours,

off-premises student shooting because “as a matter of law [the school]

could not have taken reasonable measures that probably would have

prevented the attack” (citation and internal quotation marks omitted));

Concepcion v. Archdiocese of Miami, 693 So. 2d 1103, 1105–06 (Fla. Ct.

App. 1997) (affirming summary judgment for school district on
                                   41

negligence claims arising from off-campus, after-hours fight between

students of rival schools); Beshears v. Unified Sch. Dist. No. 305, 930
P.2d 1376, 1378, 1383 (Kan. 1997) (affirming summary judgment for

school district on claims it failed to prevent “an after school hours, off

school premises . . . prearranged fight between two high school

sophomores”); Maldonado v. Tuckahoe Union Free Sch. Dist., 817
N.Y.S.2d 376, 377–78 (App. Div. 2006) (affirming summary judgment for

school district dismissing claims it failed to protect student attacked at

night at her home by a suspended student who had threatened her at
school); Edson v. Barre Supervisory Union # 61, 933 A.2d 200, 202–04

(Vt. 2007) (holding that a school has a duty “to protect students only

from foreseeable risks” and finding the off-the-premises murder of a

student after she skipped class was unforeseeable).

      The Vermont Supreme Court recognized that to impose liability on

schools for crimes occurring when a troubled student skips school would

result in higher security costs that divert resources from the primary

mission of schools—education:

      Elevating the duty of care to ensure that students with
      known truancy, drug abuse, or other behavioral problems
      remain on campus would not only be financially and
      logistically burdensome, but would likely detract from
      schools’ primary purpose by diverting significant resources
      from education to security. Under the circumstances of this
      case, nothing short of continuous, immediate supervision
      would have prevented DeAndra from voluntarily leaving
      school and going to Martin’s home. . . . Vermont schools are
      neither equipped nor expected to provide such constant
      supervision to students, even those with a troubled history.

Edson, 933 A.2d at 206 (citation omitted). This is equally true of Iowa

schools. In Brokaw v. Winfield–Mt. Union Community School District, we

admonished that “ ‘excessive precautions’ ” should not be required to

avoid the risk of harm from even “ ‘somewhat foreseeable’ ” improper acts
                                    42

of third parties.   788 N.W.2d 386, 392, 393–94 (Iowa 2010) (quoting

Restatement (Third) § 19, cmts. g–h, at 220–21) (affirming bench trial

judgment for school on claims arising from student assault during

basketball game).    The majority today disregards that admonition by

requiring high schools to take excessive precautions.

       Teachers can be teaching or contacting parents, but cannot do

both effectively at the same time. The principal of Kennedy High School,

Mary Wilcynski, testified at trial as to why it would be unrealistic to

require a teacher to phone the parent when a student is not in class:

              It’s unrealistic to assume that a teacher can stop
       helping kids learn and being in charge of the classroom, go
       to the phone and make—figure out the phone number, figure
       out where the parent is, working or at home or whatever, call
       them and say, I see that it’s ten to two and your child is not
       in my class. The student might have gotten a pass to come
       to the office. The student might have gotten a pass to go
       somewhere else. An administrator might be talking to them.
       They might be seeing their counselor. There can be a myriad
       of different places they could legitimately be. So for a
       teacher to say—to try to contact a parent on the immediate
       absence is unrealistic.

       Why should our court be the first in the nation to hold a school

can be found negligent for failing to immediately notify the parent of a

high school student that she is not in class last period?     I would not

impose this unrealistic burden on teachers, particularly when it is

entirely speculative whether D.E.’s plan to meet privately with M.F.

would have been thwarted by her mother if she had received a phone call

earlier.

       It is not surprising that other courts refuse to impose liability on

schools for injuries occurring when high school students skip classes. In

Kazanjian, several eleventh graders skipped school and were involved in
                                    43

a fatal car accident.    967 So. 2d at 261–62.        In affirming summary

judgment for the school district, the court stated:

      [W]e hold that no duty exists. As the record demonstrates,
      high school students routinely skip school yet, as the
      paucity of reported cases shows, horrific car crashes while
      skipping school are exceedingly rare. Placing liability on the
      school board for off campus automobile accidents involving
      high school students would encourage the imposition of
      hyper-restrictive conditions on high school campuses. The
      off-campus dangers confronting high school students are
      risks that should be confronted by students and their
      parents. We conclude that in the context of a negligence
      cause of action brought on behalf of a student injured off
      campus, a school may not be held liable for injuries suffered
      by a student who has violated the school’s campus
      attendance policies.

Id. at 268 (citation omitted).

      Another Florida appellate court observed that a school’s duty of

supervision ends when the student leaves school, and to hold otherwise

makes schools insurers of student safety until they arrive at home:

             We fully concur with Oglesby’s holding that a school
      has no duty to supervise off-campus, non-school related
      activities occurring during non-school hours. Any holding to
      the contrary would essentially make school officials insurers
      of all students’ safety until the students return home each
      day. We decline to place such an unreasonable and onerous
      burden on school officials. At some point, we believe that a
      school’s obligation of reasonable supervision must come to
      an end and the parent or guardian’s duty of supervision
      must resume. That logical point, we think, should be when
      the student leaves the school’s premises during non-school
      hours and is no longer involved in school-related activities.

Concepcion, 693 So. 2d at 1105 (citing Oglesby v. Seminole Cnty. Bd. of

Pub. Instruction, 328 So. 2d 515, 516–17 (Fla. Dist. Ct. App. 1976)).

      This case involves no preventable criminal act at school such as an

abduction.    The majority fails to articulate any persuasive reason to

diverge from the well-settled authority enforcing a bright-line rule

limiting school liability to injuries occurring on school grounds or during
                                     44

school activities.   The bright-line rule makes sense because a school

cannot control the conduct of teenagers after hours, off-campus, outside

of a school activity with no teacher present. See McCormick, 819 N.W.2d

at 374 (noting rule that liability follows control makes sense because

“[t]he party in control . . . is best positioned to take precautions to

identify risks and take measures to improve safety”). I would continue to

apply that rule in our state, consistent with comment l to section 40 of

the Restatement (Third) of Torts.

      For the foregoing reasons, the defendant school district was
entitled to a directed verdict.

      Mansfield, J., joins this dissent.